UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 28, 2013 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On October 28, 2013, the Company held its annual meeting of shareholders.The results of the vote at the meeting are as follows: (Proposal 1)The election of the following nominees as directors of the Company, each for a three-year term: (a) Sammy A. Schalk: FOR WITHELD NON-VOTES (b) Charles R. Love FOR WITHELD NON-VOTES (c) Charles R. Moffitt: FOR WITHELD NON-VOTES (Proposal 2)Advisory (non-binding) vote to approve executive compensation: BROKER FOR AGAINST ABSTAIN NON-VOTES (Proposal 3)The ratification of the appointment of BKD, LLP as the Company’s independent auditors for the fiscal year ending June 30, 2014: BROKER FOR AGAINST ABSTAIN NON-VOTES - On Proposal 1, each of Messrs. Schalk, Love, and Moffitt was elected for a three-year term to expire in 2016.The vote required to approve each of Proposal 2 and Proposal 3 was the affirmative vote of a majority of the votes cast on the proposal.Accordingly, Proposals 2 and 3 were approved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: November 18, 2013 By: /s/ Greg A. Steffens Greg A. Steffens President and Chief Executive Officer 3
